This Office Action is in response to the papers filed on March 22, 2021. 

Independent claim 1 is objected to because “gate” (line 10) should be “the gate structure.”  Claims 2-10 depend on claim 1 and are thus similarly objected to.  Correction is required.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 7 is incorrect in reciting “wherein the hard mask layer is removed between the step of forming the two contact spacers and the step of forming the silicide layers.”  The hard mask layer is removed after the step of forming the silicide layers.  See the specification at page 6, lines 4-14.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (United States Patent 9,947,753).
As to independent claim 1, Hung discloses a method of forming a semiconductor (see the entire patent, including the Figs. 1-15 disclosure), the method comprising: forming a gate structure 120 (Fig. 1) on a substrate 110; forming a source 135 and a drain 135 (Fig. 2) in the substrate on two sides of the gate structure; forming a dielectric layer 160 (Fig. 3) on the substrate and the gate structure; forming two contact openings C (Fig. 9) in the dielectric layer to respectively expose the source and the drain; forming two contact trenches R (Fig. 9) in the source and drain and under the two contact openings, respectively; forming two contact spacers 190 (Fig. 11) to respectively cover sidewalls of the contact trenches for avoiding current leakage induced by [the gate structure]; forming two silicide layers 139 (Fig. 13) under the bottom surface of the contact trenches; and forming two contact plugs 199 (Fig. 15) to fill the contact trenches and the contact openings.
As to dependent claim 2, Hung’s step of forming the contact spacers 190 comprises:  forming contact dielectric layers 190 respectively on surfaces of the contact trenches R by thermal oxidation or thermal nitridation (column 6, lines 17-29); and anisotropically etching the contact dielectric layers to form the contact spacers on the sidewalls of the contact trenches and expose the substrate (column 6, lines 44-49).
As to dependent claim 3, Hung’s step of forming the contact spacers 190 comprises:  forming a contact dielectric layer 190 conformally covering exposed surfaces of the dielectric layer 160, the contact openings C and the contact trenches R (column 6, lines 17-29); and anisotropically etching the contact dielectric layer to form the contact spacers on the sidewalls of the contact openings and the contact trenches and expose the substrate (column 6, lines 44-49).
As to dependent claim 4, Hung’s contact dielectric layer 190 is formed by chemical vapor deposition (column 6, lines 27-29).
As to dependent claim 5, Hung’s contact dielectric layer 190 is a silicon oxide layer or a silicon nitride layer (column 6, lines 24-27).
As to dependent claim 6, Hung’s method further comprises forming a hard mask layer 180 on the dielectric layer 160 between the step of forming the dielectric layer and the step of forming the contact openings C, wherein the hard mask layer is used as an etching mask (Figs. 8-9).
As to dependent claim 8, a material of Hung’s silicide layers 139 comprises TiSi2, NiSi2, or CoSi2 (column 7, lines 1-30).
As to dependent claim 9, Hung’s step of forming the gate structure 120 comprises:  forming a gate dielectric layer 122 (Fig. 1) on the substrate; forming a gate layer 124 (Fig. 1) on the gate dielectric layer; forming a gate mask layer 126 (Fig. 1) on the gate layer; and sequentially patterning the gate mask layer, the gate layer and the gate dielectric layer to form the gate structure.
As to dependent claim 10, Hung’s method further comprises forming two gate spacers 140 (Fig. 2) on sidewalls of the gate structure 120 between the step of forming the gate structure and the step of forming the source 135 and the drain 135 (column 2, lines 18-56).

United States Patent 10,991,828 is related to this application.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814